Citation Nr: 1214676	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a personal hearing in May 2011 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.

In August 2011, the Board remanded the claim so that treatment records could be obtained, and the RO could request that the Veteran provide Consent to Release Information forms for non-VA treatment records.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss is a result of hazardous noise exposure from serving as a rocket gunner during active service.  In support of his claim the Veteran has provided testimony that he received postservice medical treatment for hearing loss from several VA facilities, and through the Federal penitentiary system.

In the August 2011 remand, the Board directed the RO to obtain VA treatment records from facilities in Bonham, Texas; Sierra, Nevada; and Reno, Nevada.  If the RO was unable to obtain VA records, then the RO was directed to "specifically document the attempts that were made to locate [records], and explain in writing why further attempts to locate or obtain any [unavailable] government records would be futile."  

During treatment in February 2003, the Veteran specifically reported treatment in 1992 within the VA Sierra Nevada Health Care System.  While the claims file contains voluminous treatment records, primarily from Dallas, the file does not contain any treatment records from VA facilities in Nevada.  Moreover, there is no indication showing that further efforts to secure VA records from VA Nevada facilities would be futile.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, on remand, the RO/AMC should obtain any treatment records form the VA Sierra Nevada Health Care System.  

Additionally, in the August 2011 remand, the Board directed the RO to contact the Veteran and request that he provide Consent to Release Information forms for his non-VA treatment through the Federal penitentiary system.  In September 2011, the Appeals Management Center sent a letter to the Veteran requesting such releases.  The Veteran has not responded to this request.  As this claim is being remanded for additional development, the RO/AMC should again request that the Veteran provide releases for his non-VA treatment records.  The Veteran should note that the duty to assist is a two-way street.  If he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and his representative and attempt to obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that have treated him for a hearing loss.  Of particular interest are any pertinent treatment records from the Federal Bureau of Prisons facilities in Seagoville, La Tuna and Fort Worth, Texas.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must also undertake further efforts to secure records from the VA Sierra and Reno, Nevada facilities.  If the RO/AMC cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After ensuring that the development is complete, the RO must readjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



